

116 SJ 61 IS: Approving the request of the Secretary of Veterans Affairs for a waiver under section 1703E(f) of title 38, United States Code.
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 61IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Moran introduced the following joint resolution; which was read twice and referred to the Committee on Veterans' AffairsJOINT RESOLUTIONApproving the request of the Secretary of Veterans Affairs for a waiver under section 1703E(f) of
			 title 38, United States Code.
	
 That Congress approves the request for a waiver under section 1703E(f) of title 38, United States Code, as submitted by the Secretary on December 6, 2019.